Citation Nr: 0940886	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
pyelonephritis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1965 to January 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2008 Order, the Court 
endorsed an August 2008 joint motion for remand (JMR), 
vacated the March 2007 Board decision that denied the claim, 
and remanded the matter for compliance with the instructions 
in the joint motion.

In March 2007, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the RO in St. Louis, Missouri, which continued a 10 
percent rating for chronic pyelonephritis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board must remand this claim to satisfy the terms of the 
JMR.

The appellant's only VA examination in connection with his 
claim was in March 2003.  A renal ultrasound performed in 
connection with the examination showed abnormal results.  A 
later CT scan, also in March 2003, revealed a "hypodense 
lesion in the mid portion of the left kidney that has 
elevated Hounsfield units.  Contrast was given during this 
exam that may represent a renal cyst although other etiology 
cannot be excluded."  A kidney function study was performed 
in July 2003.  The impression was "[f]indings consistent 
with left renal moderate partial obstruction with mild 
response to lasix [and] [n]ormal right renal function."  The 
appellant indicated in his September 2004 Form 9 that his 
service connected pyelonephritis had worsened.  The JMR 
determined that the March 2003 VA examination report relied 
on by the Board was inadequate due to potential worsening of 
the appellant's condition after the examination. The 
appellant is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis through the VA Medical 
Center in Columbia, Missouri.  The records on file reflect 
treatment only through October 2006.  To correctly assess the 
appellant's current disability, all records of treatment from 
October 2006 to the present must be considered.  Therefore, 
those records must be obtained for the file.

The appellant has submitted evidence that he is now in 
hospice care due to terminal illness.  His care is provided 
by Home Care of Mid-Missouri.  The RO should inform the 
appellant that his medical records from Home Care may be 
submitted in support of his claim.  The appellant should also 
be provided an authorized release form if he wishes the RO to 
obtain such records on his behalf.  Additionally, if the 
appellant is unable to attend the VA examination to be 
scheduled due to his physical condition, the RO should 
inquire with Home Care to determine whether their personnel 
may conduct the examination using the VA examination 
worksheets as guidance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the appellant's medical records 
from the VA Medical Center in Columbia, 
Missouri for treatment concerning the 
kidneys from October 2006 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Provide the appellant with notice that 
he may submit relevant records from Home 
Care of Mid-Missouri in support of his 
claim.  The appellant should also be 
provided an authorized release form if he 
wishes the RO to obtain such records on 
his behalf.  All efforts to obtain records 
from Home Care must be fully documented.

3.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his chronic 
pyelonephritis.  Sufficient evaluations 
should be scheduled to evaluate the 
appellant's symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

If, and only if, the appellant is unable 
to attend the VA examination to be 
scheduled due to his physical condition, 
the RO should inquire with Home Care to 
determine whether their personnel may 
conduct the examination using the VA 
examination worksheets as guidance.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

